Citation Nr: 0636551	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative 
changes of the right ankle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for folliculitis of 
the face, currently evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that service connection for PTSD was 
previously denied by RO rating actions dated in May 1983, 
November 1997, and May 2000.  The veteran did not perfect an 
appeal as to those determinations and they became final.  In 
the rating decision of March 2002, the RO denied the 
veteran's claim of service connection for PTSD without 
addressing whether the claim had been reopened due to the 
submission of "new and material evidence."  The Board 
points out, however, that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the issue of entitlement to service connection 
for PTSD has been re-characterized on the title page.

In May 2006, the veteran testified at a Travel Board hearing, 
the transcript of which is of record.  During the hearing, 
the veteran reiterated his intention to file a claim for an 
increased rating for his service-connected left middle 
finger.  He previously raised the issue in a February 2001 
statement and an April 2004 VA Form 9.  As this issue has not 
yet been developed, it is referred to the RO for appropriate 
action.

At the hearing, the veteran submitted additional evidence 
along with a waiver of RO consideration.  The Board will 
consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  By a May 2000 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for PTSD.  Although notified of the denial that 
same month, the veteran did not appeal the decision.

2.  Evidence received since the RO's May 2000 decision bears 
directly and substantially upon the PTSD claim and, when 
considered by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran likely has PTSD that is attributable to his 
combat experiences during his active military service.

4.  The veteran's service-connected right ankle disability is 
manifested by pain, swelling, and instability that equates to 
moderate limitation of motion.

5.  The veteran's service-connected hypertension is not 
manifested by readings of diastolic blood pressure 
predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.

6.  The veteran's service-connected folliculitis is 
manifested by itching of an exposed surface and intermittent 
systemic therapy involving corticosteroids.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied the veteran's 
application to reopen his claim of service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The veteran has PTSD that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2006).

4.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5271 (2006).

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2006).

6.  The criteria for a rating of 10 percent for folliculitis 
of the face have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2002); 
3.102, 3.159, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through March 2001 and April 2001 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing his claims.  In a statement 
of the case (SOC) in March 2004, the RO notified them of the 
evidence that had been considered in connection with his 
claims and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2001 and April 2001 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO told the veteran 
that he is ultimately responsible for submitting the evidence 
to support his claim.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the timely notice did not 
refer to criteria for assigning an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), this question 
is not before the Board and is not raised by the Board's 
order set forth herein.  Consequently, a remand of the issues 
on appeal is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Jackson, Mississippi.  Records from the Family Medicine 
Clinic and J.P.F., Ph.D., have also been obtained.  The RO 
requested records from the Social Security Administration on 
several occasions, all of which came back negative.  
Additionally, in January 2003, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

A. PTSD

1. Application to reopen claim

As indicated above, the veteran's application to reopen his 
claim of service connection for PTSD was previously denied in 
a May 2000 rating decision.  As the veteran did not appeal 
that decision, it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran sought to again 
reopen his claim in February 2001.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156 was revised, effective August 29, 2001.  
66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006).  It was revised again, 
effective October 6, 2006.  71 Fed. Reg. 52,455-57 (Sep. 6, 
2006).  Given the date of claim culminating in the instant 
appeal--February 2001--the Board will apply the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the May 2000 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the initial May 2000 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for PTSD, noting that there was no evidence of a 
confirmed diagnosis of PTSD.  The RO relied on a September 
1997 VA examination report, which consisted of a diagnosis of 
paranoid schizophrenia and did not provide clear support for 
a diagnosis of PTSD.

Evidence added to the record since the RO's May 2000 rating 
decision includes private and VA treatment records, private 
medical opinions, and a VA psychiatric examination.  Of note, 
the veteran submitted June 2001 and June 2003 medical 
opinions from Dr. J.P.F.  These opinions reiterate Dr. 
J.P.F.'s belief that the veteran currently suffers from PTSD.  
Additionally, several VA treatment records, which were 
obtained after the prior denial, indicated that the veteran 
suffers from PTSD symptoms.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  Moreover, the records are evidence 
that the veteran currently suffers from PTSD.  As such, the 
evidence is not cumulative and, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted and that 
the claim of service connection for PTSD is reopened.

In light of the grant to reopen, the Board will now consider 
the veteran's claim of service connection for PTSD on the 
merits.

2. Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Establishing 
service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).

The veteran contends that he has PTSD as the result of 
extensive combat experiences, which he endured during active 
service while in the Republic of Vietnam.  A review of his 
service personnel records indicates that the veteran was 
involved in multiple combat missions.  As a result, he was 
awarded the Bronze Star Medal with "V" Device and the 
Combat Infantryman Badge, among many other medals and 
ribbons, which are also an indication of exposure to combat.  
In the absence of clear and convincing evidence to the 
contrary, the veteran's credible lay testimony alone may 
establish the occurrence of an in-service stressor if the 
evidence establishes that he engaged in combat with the enemy 
and the claimed stressor is related to that combat, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f)(1).  In this case, the record 
substantiates the veteran's contention of in-service combat 
stressors.  This element of establishing service connection 
for PTSD is not at issue, as the RO has indicated.

A review of the medical evidence reveals that the veteran was 
first diagnosed with PTSD in August 1997 by Dr. J.P.F.  In a 
psychological assessment report, Dr. J.P.F. diagnosed the 
veteran with chronic PTSD in accordance with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2006).  Dr. 
J.P.F. linked the veteran's current PTSD to his in-service 
combat stressors, as described above.  His opinion was based 
on thorough psychological testing and examination.  Although 
Dr. J.P.F. did not review the claims file, he based the 
opinion on what appears to have been an accurately reported 
history by the veteran.

In September 1997, the veteran underwent a VA PTSD 
examination.  The examiner gave the opinion that the veteran 
satisfied many criteria for a diagnosis of PTSD.  However, 
after psychological testing did not provide clear support for 
a PTSD diagnosis, the examiner diagnosed the veteran with 
paranoid schizophrenia.  The veteran underwent another VA 
psychiatric examination in January 2003.  The examiner 
diagnosed the veteran with a psychotic disorder not otherwise 
specified.  He stated that, diagnostically, the veteran falls 
between the cracks and no case for PTSD could be established.

Two more medical opinions from Dr. J.P.F. were obtained, 
dated June 2001 and June 2003.  Dr. J.P.F. reiterated his 
diagnosis of PTSD for the veteran and that his combat-
generated fundamental psychopathology remained the same as 
when he first began to treat the veteran.

Based on the medical opinions provided by Dr. J.P.F. and the 
VA examiners, a reasonable doubt is raised as to whether the 
veteran currently has PTSD.  There exists an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When such a 
situation arises, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2006).  Consequently, the Board 
finds that the veteran does suffer from PTSD.

Based on all of the above evidence, viewed in the light most 
favorable to the veteran, there is medical evidence of a 
diagnosis of PTSD, medical evidence of a link between current 
symptoms and an in-service stressor, and independent and 
credible evidence that the in-service stressor occurred.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for PTSD is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

B. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claims of increased ratings in 
February 2001.

1. Right ankle

The RO has evaluated the veteran's service-connected right 
ankle disability as 10 percent disabling under Diagnostic 
Code 5271 for limited motion of the ankle.  Under that code, 
a 10 percent rating is warranted for moderate limitation of 
motion and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2006).  
Normal range of motion of the ankle is measured as 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion.  
38 C.F.R. § 4.71 (Plate II) (2006).  During this appeal, the 
RO increased the veteran's evaluation for his right ankle 
disability from zero percent (non-compensable) to 10 percent 
in a February 2005 corrected rating decision.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran was afforded a VA examination of his right ankle 
in January 2003.  The veteran complained of swelling and pain 
after extended walking.  The examiner reported that there was 
some swelling to the lateral aspect of the right ankle and 
that it was moderately unstable laterally.  Range of motion 
testing revealed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  He diagnosed the veteran with 
residuals of a fracture to the right ankle with moderate 
instability laterally.  The examiner reported that the 
veteran would experience increased fatigability and decreased 
range of motion during acute exacerbations.  However, he 
could not quantify such with any medical certainty.

A review of the other current of the medical evidence reveals 
that the veteran was seen by L.C., M.D., in January 2003.  
Dr. L.C. examined the veteran's right ankle and found slight 
edema and some limited range of motion.

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under 
Diagnostic Code 5271.  As noted above, normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  Here, in light of the 
findings noted on the January 2003 VA examination, the Board 
finds that the veteran's limitation of motion of the right 
ankle more nearly approximates moderate limitation of motion 
of the right ankle joint.  Thus, the current 10 percent 
rating is appropriate and a higher rating is not warranted 
under Diagnostic Code 5271.  This includes consideration of 
additional limitation due to pain, fatigability, and 
weakness, which the veteran suffers from in his right ankle 
during extended walking.  Although dorsiflexion of the right 
ankle was limited to 10 degrees, plantar flexion was 
essentially normal at 40 degrees.  Slight limitation of 
motion was confirmed by private treatment records.  As these 
results do not indicate marked limitation of motion, the 
Board finds that a higher rating is not warranted for the 
right ankle.

A higher rating is also not warranted under other diagnostic 
codes relating to the right ankle because ankylosis, malunion 
of the os calcis or astragalus, or an astragalectomy is not 
shown.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270, 5272, 
5273, and 5274).



2. Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling under Diagnostic Code 7101, hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2006).

During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.  Accordingly, the Board 
finds that the RO need not address the hypertension issue 
again in light of the change and a remand is not necessary.

The medical evidence demonstrates that it is necessary for 
the veteran to maintain continuous medication to control his 
hypertension.  However, the veteran's most recent blood 
pressure readings of record do not support a rating higher 
than the current evaluation of 10 percent for his service-
connected hypertension.

From one year prior to the veteran filing his claim of an 
increase for hypertension, the highest diastolic pressure 
reading of record was 106, recorded in January 2003.  The 
highest systolic pressure reading was 180, recorded in June 
2001 and January 2003.  The January 2003 VA examiner noted 
blood pressure readings of 180/106, 176/104, 160/94, and 
164/100.  During the VA examination and throughout his 
treatment at the Jackson VAMC and the Family Medicine Clinic, 
the veteran's recorded blood pressure readings never 
approached the levels necessary to warrant any rating greater 
than the current evaluation of 10 percent.  The veteran's 
diastolic pressure is not predominantly 110 or more and his 
systolic pressure is not predominantly 200 or more.  As noted 
above, those levels must be shown in order to warrant a 
higher rating.  See 38 C.F.R. § 4.104 (Diagnostic Code 7101).  
(The record does indicate a diastolic pressure reading of 110 
in March 1999 from the Family Medicine Clinic.  However, the 
Board finds that this evidence is too outdated to relate to 
the veteran's current disability picture.  Moreover, the one 
recording at that level does not tend to establish that the 
veteran's diastolic pressure is predominantly at that level 
when all other blood pressure readings are to the contrary.)

3. Folliculitis

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49,590-99 (July 31, 2002).  VA must 
consider the veteran's folliculitis claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
and revised criteria, and in the March 2004 SOC, the RO 
provided notice to the veteran of the revised criteria.

The RO originally evaluated the veteran's service-connected 
folliculitis of the face as non-compensable under Diagnostic 
Code 7806, as analogous to eczema.  See 38 C.F.R. §§ 4.20, 
4.118 Diagnostic Code 7806 (2002).  Pursuant to the former 
criteria, a non-compensable rating is assigned when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
assigned when there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned when there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, effective August 30, 2002, a non-
compensable rating is warranted when less than 5 percent of 
the entire body or less than 5 percent of exposed area is 
affected, and; no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted when there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118 
Diagnostic Code 7806 (2006).  (Although Diagnostic Code 7806 
allows for rating based on disfigurement of the head, face, 
or neck, or based on scarring, depending on the predominant 
disability, in this case, the predominant symptomatology are 
those addressed by Diagnostic Code 7806.) 

After a review of the medical evidence, the Board finds that 
the evidence supports the assignment of a 10 percent rating 
under the former Diagnostic Code 7806.  As noted above, under 
the former criteria a 10 percent disability rating is 
appropriate where the condition is manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A March 2002 treatment record from the 
Family Medicine Clinic indicates that the veteran complained 
of itching related to his skin condition, now diagnosed as 
atopic dermatitis.  He was prescribed Atarax to control the 
itching.  Because the itching involved an exposed area (i.e., 
the face and neck), the veteran's skin condition more closely 
approximates a 10 percent evaluation rather than a non-
compensable evaluation under the former criteria.

A rating greater than 10 percent is not warranted under the 
former criteria because there is no evidence of record 
demonstrating constant exudation or itching, extensive 
lesions, ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, or marked or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

The Board also finds that the evidence supports the 
assignment of a 10 percent rating under the revised 
Diagnostic Code 7806.  As noted above, under the revised 
criteria a, 10 percent disability rating is appropriate when 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A January 2003 treatment record 
from the Family Medicine Clinic reports that the veteran used 
a corticosteroid, Elocon, on a regular basis to treat his 
skin condition in addition to other the topical therapy.  
Consequently, a 10 percent evaluation is warranted rather 
than a non-compensable evaluation under the revised criteria.

A rating greater than 10 percent is not warranted under the 
revised criteria because there is no evidence that the 
veteran's folliculitis affects more than 20 percent of the 
entire body or 20 percent of exposed areas.  Although the 
veteran presented with a hyperpigmented rash over his chest 
and arms at the January 2003 VA examination, the examiner 
stated that that rash was not related to his folliculitis.  
Additionally, while the veteran uses a corticosteroid, there 
is no indication that it is required for a total duration of 
six weeks or more during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

In sum, the Board finds that a 10 percent rating, but no 
higher, is warranted for the veteran's folliculitis of the 
face under both the former and revised criteria of Diagnostic 
Code 7806.

4. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that degenerative changes of the right ankle, 
hypertension, or folliculitis of the face reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and testimony with regard to his claims of increased ratings 
for his service-connected right ankle, hypertension, and 
folliculitis disabilities.  While the Board does not doubt 
the sincerity of the veteran's belief that his disabilities 
are more severe than they are currently rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of ratings in excess of 10 percent for degenerative 
changes of the right ankle and hypertension must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims of an increase, that doctrine is not applicable.  
Similarly, although an increase to a 10 percent evaluation is 
warranted for folliculitis of the face, the preponderance of 
the evidence is against an even higher rating.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The veteran's claim of service connection for PTSD is 
reopened.

Service connection for PTSD is granted.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right ankle is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

A 10 percent rating for folliculitis of the face is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


